                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


BRIAN WATERMAN,                                  )
                                                 )
                       Plaintiff,                )
                                                 )
v.                                               )
                                                 )               Case No. 18-3135-CM-KGG
BOARD OF COMMISSIONERS OF                        )
COLUMBUS, KANSAS, et al.,                        )
                                                 )
                       Defendants.               )
                                                 )


                                    MEMORANDUM AND ORDER

       Plaintiff Brian Waterman, a prisoner in the Sedgwick County Jail, brings this civil rights action

pro se against a number of defendants associated with Cherokee County Jail. The case is before the

court on several motions, but the court only addresses one here: plaintiff’s Motion for Default

Judgment (Doc. 108).

       Plaintiff claims that defendants Jonathan Manzer, Manzer Health Clinic, and APRN Kristin

Wagner failed to answer summons. But instead of filing an answer, defendants Manzer and Manzer

Health Clinic timely filed motions to dismiss (Docs. 93–96.) Under the Fed. R. Civ. P. 12, defendants

have the option of whether to file an answer or a pre-answer motion. Default judgment is not

appropriate against defendant Manzer and Manzer Health Clinic.

       As for defendant APRN Kristin Wagner, it does not appear that a waiver of service or a return

of service has been filed. Because it does not appear that this defendant has been served with process,

default judgment is also not appropriate against her.




                                                     -1-
          IT IS THEREFORE ORDERED that plaintiff’s Motion for Default Judgment (Doc. 108) is

denied.

          Dated this 13th day of May, 2019, at Kansas City, Kansas.


                                                     s/ Carlos Murguia_____________
                                                     CARLOS MURGUIA
                                                     United States District Judge




                                                   -2-
